FELE@

mm 5 zmo
IN THE UNITED sTATEs DISTRICT coURT C'g;t£c?§‘§§§§§§i”"
FoR THE DISTRICT oF MONTANA B"“"QS
BILLINGS DIVISION
UNITED sTA'rEs oF AMERICA,
CR 17-60-BLG-s1>w
Plaintiff,
vs. ORDER
JOSHUA ABRAM DISKIN,
Defendant.

 

 

Before the Court is Defendant Joshua Abram Diskin’s motion to suppress
evidence seized from a vehicle in which he was a passenger. (Doc. 37). For the
following reasons, Diskin’s motion is denied.

I. Facts

On October 13, 2016, Detective Ken Tuss, a twenty-year veteran with the
Billings Police Department assigned to the Eastern Montana High Intensity Drug
Trafflcking Area task force, was working a normal shift when he and a fellow
detective were contacted by a person offering information on drug activity around
the Billings area. The person was unknown to Detective Tuss, so he and Drug

Enforcement Administration special agent Mike Zidack went to city hall to meet

l

him/her. After some discussion about the person’s criminal history, which
included recent criminal charges for drug possession and paraphernalia and a
possible connection to a theft, the person completed a confidential informant
packet and became Detective Tuss’s confidential informant The confidential
informant told Detective Tuss that he/she may pick up someone named Josh in
Butte the next morning who was trafficking a half pound of methamphetamine
from California by bus transit. Detective Tuss told the confidential informant to
contact him if that happened

Early the next morning, Detective Tuss received a text from the confidential
informant stating he/she had just picked up J osh in Butte and the two were
traveling back to Billings. The confidential informant texted pictures of the car
he/she was driving and its license plate. Detective Tuss ran the car’s plate, which
showed the two were traveling in a 2002 Volkswagen Passat with expired plates.
A short time later, the confidential informant texted Detective Tuss that J osh had a
little less than a half pound of methamphetamine in the car. Detective Tuss and the
confidential informant continued to exchange texts until suddenly they stopped. At
that point, Detective Tuss set up an operational meeting with members of the drug
task force and briefed them on the confidential informant’s tips.

At the meeting with Detective Tuss was another Billings Police detective, a

detective with the Yellowstone County Sheriff’ s office, a Billings Police sergeant,

and Special Agent Zidack. Detective Tuss developed a plan to station members of
the drug task force at various points on the highway to intercept and pull over the
vehicle. Yellowstone County Sheriff’s Deputy Aaron Harris happened to be in the
building during the operational meeting, and the drug task force asked if he would
assist. Deputy Harris was briefed on the situation, given a picture of the vehicle
and the license plate, and instructed to remain near the Billings/Laurel area in his
marked squad car. The drug task force also briefed Robert Vickery, a Billings
Police Officer assigned to the K9 unit, on the situation and asked that he Standby.
The confidential informant was not told the team’s plan.

The team, in unmarked cars, spotted the confidential informant’s vehicle
traveling along the interstate and verified the license plate matched. The vehicle
exited the interstate near Laurel. To protect the confidential informant, Detective
Tuss radioed Deputy Harris, told him of the vehicle’s location, and directed him to
pull the vehicle over under the pretense of a traffic stop for expired plates. At the
same time, Detective Tuss prepared an affidavit in anticipation of a search warrant
and relayed the affidavit to K9 Of`ficer Vickery.

Deputy Harris spotted the vehicle and pulled it over. Because of a narrow
shoulder, Deputy Harris approached the vehicle from the passenger’s side, stated
he pulled them over for expired plates, and asked for license, registration, and

insurance While the confidential informant was gathering the documents, Deputy

Harris asked the passenger for identification The passenger stated he didn’t have
identification but provided a date of birth and the name Jason Thomas. Deputy
Harris requested the confidential informant to accompany him back to his squad
car while he ran their information and wrote the ticket. The confidential informant
still had no idea Deputy Harris knew about the prior tips or that Deputy Harris was
operating at Detective Tuss’s direction. The confidential informant told Deputy
Harris the passenger was his/her relative and was in town because of their
grandmother’s heart attack.

When Deputy Harris ran a records check on them, he was unable to find any
information for the passenger. Deputy Harris radioed K9 Officer Vickery and
requested assistance While waiting for K9 Officer Vickery, Deputy Harris walked
back to the vehicle and spoke with the passenger. The passenger told Deputy
Harris he was in town visiting friends. Deputy Harris again asked the passenger
for identifying information and the passenger provided the same date of birth and
name as previously. Deputy Harris explained he couldn’t find any information
under the given name and date of birth and asked the passenger to step out of the
vehicle. The passenger became uncooperative and Deputy Harris ordered him to
exit the vehicle. At that point, K9 Officer Vickery and another patrol deputy

arrived. The passenger was placed in the patrol deputy’s car.

Deputy Harris and K9 Officer Vickery discussed the situation and decided
K9 Officer Vickery should deploy his dog. Approximately 30 minutes had elapsed
since Deputy Harris stopped the vehicle. While K9 Officer Vickery deployed his
dog, Deputy Harris called the drug task force and informed them of the latest
developments The drug task force stated they were on their way. When K9
Officer Vickery’s dog alerted on the vehicle, he told Deputy Harris he would apply
for a search warrant. Based on the confidential informant’s tips, the inability to
identify the passenger, the mismatched stories, and the dog alert, K9 Officer
Vickery applied for and was granted a telephonic warrant by a state judge. The
drug task force searched the vehicle pursuant to the warrant and uncovered 190
grams of methamphetamine The passenger was arrested and later booked into
Yellowstone County j ail, where he was identified as Joshua Abram Diskin.

Other facts are included where necessary below.
II. Standard of review

On a motion to suppress, the Ninth Circuit reviews legal conclusions de
novo and factual findings for clear error. United States v. Basher, 629 F.3d 1161,
1167 (9th Cir. 2011).
III. Discussion

Diskin makes five arguments in Support of suppression: (1) the stop was

, unconstitutionally prolonged beyond the scope of issuing a traffic citation; (2) K9

Officer Vickery failed to comply with Federal Rule of Criminal Procedure 4.1
when he applied for the telephonic search warrant; (3) K9 Officer Vickery made
intentional or reckless misstatements or omissions of material facts from the search
warrant application; (4) Deputy Harris failed to preserve audio evidence at the
scene; and (5) K9 Officer Vickery’s dog sniff procedure was unreliable

A. The stop was not unconstitutionally prolonged because Deputy

Harris had reasonable suspicion Diskin Was trafficking
methamphetamine based on the confidential informant’s tips

The Fourth Amendment permits brief investigative stops when a law
enforcement officer has “a particularized and objective basis for suspecting the
particular person stopped of criminal activity.” Navarette v. California, 134 S.Ct.
1683, 1687 (2014) (citing Terry v. Ohio, 392 U.S. 1, 21-22 (1968)). The
reasonable suspicion necessary to justify an investigative stop is dependent upon
both the content of information possessed by police and its degree of reliability.
Navarette, 134 S.Ct. at 1687 (citing Alabama v. VWzite, 496 U.S. 325, 330 (1990)).

Reasonable suspicion need not be based solely on an officer’s personal
observation; the officer may rely on information supplied by another person.
Navarette, 134 S.Ct. at 1688 (citing Adams v. Williams, 407 U.S. 143, 147 (1972)).
But information supplied by an informant must have sufficient indicia of reliability
before it can contribute to an officer’s reasonable suspicion. Navarette, 134 S.Ct.

at 1688. Multiple factors bear on the reliability of information supplied by an

informant See White, 496 U.S. 325 (independent police corroboration of
inforrnation); Floria'a v. J.L., 529 U.S. 266 (2000) (anonymity of informant);
Unitea' States v. Terry-Crespo, 356 F.3d 1170, 1176 (9th Cir. 2004) (exigent
circumstances); Terl;v-Crespo, 356 F.3d at 1176-1177 (whether informant’s
knowledge was first-hand or second-hand); Terry-Crespo, 356 F.3d at 1177
(Whether informant’s report was contemporaneous with suspected criminal
activity). In determining reasonable suspicion, the Court must consider all of the
information under the totality of the circumstances Navarette, 134 S.Ct. at 1687 .
If a person is stopped for violating the traffic code, the stop may not be
prolonged beyond the time reasonably required to complete the mission of the stop.
Rodriguez v. Um'ted States, 135 S.Ct. 1609, 1614 (2015) (citing Illinois v. Caballes,
543 U.S. 405, 407 (2005)). Because addressing the infraction is the purpose of the
stop, it may “last no longer than is necessary to effectuate that purpose.” Rodriguez,
135 S.Ct. at 1614. Authority for the stop ends when tasks tied to the traffic infraction
are, or reasonably should have been, completed Rodriguez, 135 S.Ct. at 1614. Such
tasks typically include checking the driver’s license, determining whether there are
outstanding warrants against the driver, and inspecting the automobile’s registration
and proof of insurance Rodriguez, 135 S.Ct. at 1615. In addition, passengers may

be ordered to exit the vehicle, asked to produce ID, and questioned about travel,

United States v. Betancourt, 277 Fed.Apr.708 (9th Cir. 2008); Unitea' States v.
Williams, 419 F.3d 1029, 1031 (9th Cir. 2005).

Diskin contends Deputy Harris stopped the vehicle to issue a ticket for expired
plates and unconstitutionally prolonged the stop beyond that purpose Diskin is
incorrect because the stop does not even implicate a Rodriguez analysis.

The given reason for the stop, an expired license plate, was clearly a ruse to
protect the confidential informant The real reason for the stop was Detective Tuss
and his drug task force suspected the passenger of trafficking methamphetamine
from California. Their suspicion was based on information supplied by the
confidential informant On October 13, the confidential informant told Detective
Tuss he/she may be picking up someone named J osh in Butte the next morning who
was trafficking a half pound of methamphetamine from California by bus transit.
Early the next day, the confidential informant confirmed that he/she had picked up
J osh in Butte and the two were traveling back to Billings. The confidential informant
texted pictures of the car he/she was driving and its license plate Detective Tuss
ran the car’s plate, which showed the two were traveling in a 2002 Volkswagen
Passat. The confidential informant then texted Detective Tuss that J osh had a little
less than a half pound of methamphetamine in the car. Detective Tuss and the drug
task force staked out the interstate, spotted the confidential informant’s vehicle, and

verified the license plate matched Most or all of this information was directly

communicated to every officer involved in the investigation, including Deputy
Harris. Furtherrnore, because the officers were working in concert, they were each
imputed with the information under the collective knowledge doctrine United
States v. Villasenor, 608 F.3d 467, 475-476 (9th Cir. 2010).

The confidential informant’s tips bear several indicia of reliability: the
confidential informant was not anonymous, his/her information was first-hand,
he/she contemporaneously reported the crime as it occurred, and he/she gave
predictive information that the drug task force corroborated Under the totality of
the circumstances, the Court holds the confidential informant was reliable and
his/her tips provided the drug task force with reasonable suspicion that the vehicle
contained methamphetamine Pursuant to that reasonable suspicion, Deputy Harris
and the drug task force were authorized to stop the vehicle and its occupants to
conduct a drug investigation, including the use of a drug dog. The use of the drug
dog therefore did not, and could not, have unreasonably prolonged the stop beyond
its initial purpose because the very purpose of the stop was to conduct a drug
investigation Diskin’s challenge to the stop is denied.

B. The requirements of Federal Rule of Criminal Procedure 4.1 were
met

The requirements of Rule 4.1 are invoked by searches that are “federal in
character,” not by a state officer’s application for a search warrant from a state

judge for violations of state law. United States v. Crawford, 657 F.2d 1041, 1046
9

(9th Cir. 1981). Whether a search is “federal in character” is a factual inquiry.

U.S. v. Palmer, 3 F.3d 300, 303 (9th Cir. 1993). Generally, a search is federal if
from the beginning it Was assumed a federal prosecution would result. Palmer, 3
F.3d at 303. A federal officer’s “mere participation” in a search does not make it a
federal one. Palmer, 3 F.3d at 303.

Here, every officer but one belonged to a local, county, or state law
enforcement unit, and the search warrant application was drafted and submitted
solely by local officers. On the other hand, Special Agent Zidack was involved
from the beginning, and most of the officers involved were operating as members
of the drug task force, a collaboration of local, county, state, and federal agencies
to combat drug trafficking In an abundance of caution, the Court assumes without
deciding that the search was “federal in character.” See Um'ted States v. Villalba,
217 Fed.Appx. 675 (9th Cir. 2007) (search conducted by local police as part of
federal narcotics task force Was “federal in character.”).

Nonetheless, Diskin cannot show a Rule 4.1 violation Warranting
suppression Diskin argues the telephonic search warrant was requested out of
convenience rather than necessity. However, Rule 4. l(c) states absent bad faith,
evidence obtained via telephonic Warrant is not subject to suppression on the

ground it was unreasonable to obtain a warrant telephonically. The testimony

10

established K9 Officer Vickery did not act in bad faith when he obtained the
warrant telephonically.

Additionally, Diskin argues Rule 4.l(b) was violated because K9 Officer
Vickery was not sworn and no recording or transcript was filed. The record shows
K9 Officer Vickey was sworn and a recording was filed. (Docs. 71 ; 107). The
state judge’s voice is somewhat obscured but K9 Officer Vickey clearly says “I
do.” Furthermore, the filed written application states K9 Officer Vickery was
sworn. (Doc. 62 at 1). The record does not contain a transcript of the recording.
But a violation of Rule 4. 1 (b) merits suppression only when (1) the violation is of a
constitutional magnitude; (2) the defendant is prejudiced because the search would
not have taken place or would not have been as intrusive; or (3) there is evidence
of an intentional and deliberate or reckless disregard for the rule United States v.
Vasser, 648 F.2d 507, 510-511 (9th Cir. 1980). The failure to file a transcript is
not of constitutional magnitude, particularly when an audio recording exists.
Diskin suffered no prejudice because the failure to file a transcript was not crucial
to the search taking place Finally, the failure to file a transcript was not due to an
intentional or reckless disregard for the rule. Diskin’s challenge to the
noncompliance with Rule 4.1 is denied.

C. Diskin failed to show Officer Vickery intentionally or recklessly

lied or omitted material information from the search warrant
application

ll

In his brief, Diskin argued K9 Officer Vickery may have misled the state
judge in his warrant application, but neither specified what misstatements or
omissions K9 Officer Vickery made nor requested post hearing briefing to clarify.
Nonetheless, based on his testimony, the Court finds K9 Officer Vickery did not
make any intentional or reckless misstatements or omissions that affected the state
judge’s probable cause determination Diskin’s Fran/cs challenge is denied.

D. Diskin failed to show the lack of audio during portions of the stop
was the result of bad faith

To obtain relief for the government’s destruction of evidence, a defendant
must show (1) evidence was lost or destroyed; (2) the evidence was potentially
exculpatory; (3) the destruction was done in bad faith; and (4) the defendant has no
alternative means of proving his point, Un_ited States v. Sivilla, 714 F.3d 1168,
1172 (9th Cir. 2013) (citing Arizona v. Youngblooa’, 488 U.S. 51, 56-57 (1988)).

In his brief, Diskin argued the officers may have lost or failed to preserve
audio from the stop. Diskin did not develop a record on this claim, and the Court
notes the majority of the stop video contained audio. Diskin’s challenge to the
missing audio is denied.

E. K9 Officer Vickery’s dog sniff procedure was reliable

Diskin’s argument regarding the dog sniff is unclear. In his brief, Diskin
stated he was consulting a drug dog expert and would present testimony on the dog

sniff. Diskin neither stated specifically what he was challenging, nor did he

12

request post hearing briefing to clarify. He did present expert testimony that the
dog sniff procedure employed by K9 Officer Vickery was problematic, so the
Court presumes he is challenging K9 Officer Vickery’s dog sniff procedure

K9 Officer Vickery has been a K9 Officer for fourteen years. At the time of
this search, he and his dog had worked together for six years. K9 Officer Vickery
testified at length to his and his dog’s training and annual certification through the
North American Police Work Dog Association. When deploying his dog, K9
Officer Vickery testified he is trained to recognize two different mannerisms called
an alert and an indicator. An alert is the physical manifestation of the reaction his
dog has when it first encounters the odors he is trained to detect, such as a change
in body posture or rapid respirations. An indicator is the trained response his dog
has, such as sitting, when it wants to communicate to K9 Officer Vickery that it
detects drugs. In essence, an alert is something K9 Officer Vickery is trained to
recognize in his dog, whereas an indicator is something his dog is trained to
communicate to him. K9 Officer Vickery testified his dog alerted on the vehicle
with deep rapid respirations, but did not indicate

Diskin’s expert stated K9 Officer Vickery’s training was wrong and
unreliable, because there is no such thing as an alert. The expert stated a change in

body posture or rapid breathing is something a dog does When it’s actively

13

searching for anything, not just drugs. The expert stated an indicator is the only
reliable way to determine whether a drug dog detects drugs.

The reliability of a drug dog or a particular dog sniff is determined under the
flexible totality of the circumstances test. Florida v. Harris, 568 U.S. 237, 247
(2013). Evidence from a trained and reliable handler about alert behavior he
recognizes in his dog can alone establish probable cause Um‘ted States v. Thomas,
726 F.3d 1086, 1098 (9th Cir. 2013).

The Court has considered the testimony of K9 Officer Vickery and Diskin’s
expert and holds the dog sniff procedure Was reliable K9 Officer Vickery and his
dog were experienced in the field of narcotics detection, received annual
certification, and did not have a poor record of false positives. Moreover, the
Ninth Circuit has rejected the contention that alert behavior is inherently
unreliable Thomas, 726 F.3d at 1098 (citing United Staz‘es v. Parada, 577 F.3d
1275, 1281-1282 (10th Cir. 2013) (upholding as sufficient the dog’s rapid deep
breathing, body stiffening, and breaking from the search pattern . . . around the
vehicle.”)). Diskin’s challenge to the dog sniff procedure is denied.

IV. Conclusion

Diskin’s motion to suppress (Doc. 37) is denied.

14

DATED this 2 day of March, 2019.

/sUsAN P. WATTERS
United States District Judge

15

